DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Contrary to what is stated in paragraph 0041, Fig. 4J does not show special material filled in the cavities.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogren (2015/0314530).
Rogren teach a process using layered production of a three dimensional component from loose powder in which a first layered powder is applied to a build plate, the powder of the first layer is selectively bonded (at least partial bonding), a second layer of powder is applied, the second layer is selectively bonded and loose powder in the layers are removed during the layered production. See especially claim13.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-190086.
The reference discloses a method for layered production of a component from powder material in which a first powder layer is applied, the first powder layer is at least partially bonded, additional layers are applied with at least partial bonding of the powder and at least partially removing loose powder during the layered production.  See Figs 1A and 1B.  Removal of the loose powder creates cavities (26) or setting areas defined by closed supports of bonded powder and of a necessary height for an insert.  Insert elements (40) are placed in the cavities during the layered construction.  See Fig. 1C.  Support rings can also be formed.  See Fig. 2 and Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743